Citation Nr: 9906636	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-42 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a right hand 
condition of the index through little fingers.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and W.T.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for gout, arthritis, a back condition and a condition of the 
right hand involving the index through little fingers.  


REMAND

At his hearing before the undersigned Member of the Board, 
the veteran testified that he received treatment in service 
which is not reflected in the service medical records 
associated with the claims file.  The veteran testified that, 
following release from active duty, his records were brought 
to a Naval facility where the veteran was affiliated with a 
Marine Corps reserve unit.  The claims file does contain 
records of communications between the veteran's private 
physician and the Commander of a Marine Corps Reserve Forces 
in Kansas City, regarding treatment in 1969.  These 
communications are generally consistent with the veteran's 
testimony and suggest the possibility of records, in the 
custody of the government, which could, if associated with 
the claims file, be helpful.  It is unclear from the record 
which disabilities may be reflected in those records, but the 
veteran has testified that the records are pertinent.  
Additionally, the Board notes that the veteran has maintained 
that some of his treatment occurred shortly after release 
from active duty, and it is unclear whether there are 
treatment records associated with his reserve duty.

In light of the reasonable possibility that additional 
records may be in existence based on the veteran's testimony 
and a review of the record, and considering that the reserve 
duty in the Marine Corps may effect where records are stored, 
the Board is of the opinion that an additional search for 
service medical records should be undertaken.  Therefore, the 
RO should ensure that all records of treatment for the 
veteran are obtained and associated with his claims file.  

Considering the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should verify the veteran's service, 
including any active duty reserve service, and 
request service medical records from any additional 
appropriate sources.  If the search for these 
records has negative results, the claims file 
should be properly documented to that effect with 
the reason why such records were not obtained.  

2.  The RO should then review the record and ensure 
that all the above action has been completed.  When 
the RO is satisfied that the record is complete and 
that all requested action has been completed, the 
claims should be adjudicated on the basis of all 
relevant evidence of record, as well as application 
of relevant laws and regulations.  If any 
determination remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case, and afforded 
the appropriate time period in which to respond.  
The record should then be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence in 
connection with the current appeal.  No action is required of 
the veteran until further notification.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


